                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   KRUSH TECHNOLOGIES LLC,                                       No. C 19-01841 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                          ORDER ON MOTION FOR
                                                                         13                                                                 LEAVE TO FILE MOTION
                                                                              ZOOM VIDEO COMMUNICATIONS, INC.,                              FOR RECONSIDERATION
                                                                         14                  Defendant.
                                                                         15                                                   /

                                                                         16          The Court has reviewed defendant’s motion for leave to file a motion for reconsideration
                                                                         17   of the sealing order dated October 31 (Dkt. No. 80). The prior order dated October 31 denied
                                                                         18   both administrative motions to file under seal in connection with plaintiff’s discovery letter
                                                                         19   dated October 8 for failure to comply with Civil Local Rule 79-5 and sufficiently show good
                                                                         20   cause (Dkt. No. 79). Defendant’s new supporting declaration now aimed at both administrative
                                                                         21   motions to file under seal establishes good cause for sealing (see Dkt. No. 80-2). Accordingly,
                                                                         22   defendant’s motion for leave to file a motion for reconsideration and the underlying requests to
                                                                         23   seal (Dkt. Nos. 69, 72) are GRANTED. Going forward, the parties shall please remain mindful
                                                                         24   of the applicable local rules and governing sealing standards.
                                                                         25
                                                                         26          IT IS SO ORDERED.

                                                                         27   Dated: November 6, 2019.
                                                                         28                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
